STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


Everett Frazier,                                                                  FILED
Commissioner of the West Virginia Division of Motor Vehicles,                 January 20, 2021
Respondent Below, Petitioner                                                  EDYTHE NASH GAISER, CLERK
                                                                              SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
vs.) No. 20-0091 (Raleigh County 19-AA-3-P)

Justin Levin,
Petitioner Below, Respondent



                              MEMORANDUM DECISION


       Petitioner Everett Frazier, Commissioner of the West Virginia Division of Motor Vehicles,
by counsel Elaine L. Skorich, appeals the order of the Circuit Court of Raleigh County, entered on
January 17, 2020, reversing the order of the Office of Administrative Hearings and restoring the
driving privileges of respondent Justin Levin. Respondent appears by counsel David Pence.

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. This case satisfies the “limited circumstances” requirement of Rule 21(d) of the
West Virginia Rules of Appellate Procedure and is appropriate for a memorandum decision rather
than an opinion. For the reasons expressed below, the decision of the circuit court is reversed, and
this case is remanded to the circuit court for entry of an order consistent with this decision.

        On September 25, 2012, respondent was stopped by investigating officer D.S. Snuffer
(“Officer Snuffer”) of the Beckley Police Department after the black 1996 Toyota Avalon that
respondent was driving was observed to be straddling the center line and weaving as it traveled on
North Eisenhower Drive in Beckley, Raleigh County, West Virginia. After the stop, Officer
Snuffer noted that respondent had bloodshot, glassy eyes and slurred speech. Respondent was
unsteady while exiting the vehicle, while walking to the roadside, and while standing. Respondent
stated that he had been smoking marijuana, and Officer Snuffer found a marijuana pipe in
respondent’s front left pocket.

        Officer Snuffer administered four standard field sobriety tests to respondent. After Officer
Snuffer explained the horizontal gaze nystagmus test (“HGN”), he conducted a medical assessment
of respondent’s eyes which indicated equal pupils, no resting nystagmus, and equal tracking, thus,
making him a candidate for the HGN test. During the HGN test, respondent exhibited impairment
clues such as eyes that lacked smooth pursuit, exhibited distinct and sustained nystagmus at

                                                 1
maximum deviation, and showed an onset of nystagmus prior to the onset of a 45-degree angle.
The investigating officer also administered the vertical gaze nystagmus test (“VGN”) and
respondent exhibited vertical nystagmus. During the walk-and-turn test, respondent could not keep
his balance during the instruction stage. Further, he stepped off of the line during the test, made an
improper turn, missed heel-to-toe walking, and took an incorrect number of steps. During the one-
leg stand test, respondent swayed while balancing and used his arms to balance. Officer Snuffer
administered a preliminary breath test which did not indicate alcohol use by respondent.

         Officer Snuffer arrested respondent and transported him to Raleigh General Hospital for a
blood test at respondent’s request. The West Virginia State Police laboratory analyzed
respondent’s blood sample which showed a response for cannabinoids, but the laboratory did not
perform confirmatory analysis on this drug classification and did not confirm for every drug
possibility within this drug class. Respondent was not asked to, and did not submit to, a secondary
test of his breath.

        On October 16, 2012, petitioner sent respondent an order of revocation for driving under
the influence of a controlled substance or drug (“DUI”). Respondent, through counsel, submitted
a hearing request to the Office of Administrative Hearings (“OAH”) later that month, asserting
that respondent was not driving under the influence. 1

        The OAH initially scheduled the matter for hearing on March 8, 2013, and respondent
requested a continuance of that hearing. In total, respondent requested seven continuances over the
course of several years which were all granted. Petitioner requested one continuance, and that
motion was also granted. Accordingly, the OAH hearing was not held for more than five years
after the appeal was filed.

       During the pendency of the appeal before the OAH, petitioner filed a notice of appearance,
a motion for evidentiary submission, and a copy of petitioner’s file on five separate occasions.
Based upon our review of the record, it does not appear that respondent ever objected to these
submissions. Petitioner’s file included petitioner’s order of revocation, the DUI information sheet,
the State of West Virginia Uniform Citation, and a page from respondent’s driver’s history.
Following the first submission, on March 31, 2014, the OAH entered an order granting petitioner’s
motion for evidentiary submission, and respondent did not object to the OAH’s order.

        After the OAH rescheduled the matter the first time, it included Additional Instructions to
the Parties 2 which provided that “[i]f a party intends to present testimony from any person
(including any law-enforcement officer) it is the responsibility of that party to obtain the presence


       1
         On the cover letter attached to the hearing request form, respondent requested “an
administrative hearing on any revocation or proposed revocation of his driving privileges.”
Respondent’s counsel noted, “[W]e hereby serve notice that we do intend to challenge the results
of any secondary chemical analysis of his breath, blood or urine as well as to cross[-]examine the
operator or operators thereof, inasmuch as the test was not performed correctly.”
       2
        It appears that the OAH issued/re-issued this document a total of seven times during the
pendency of this matter.
                                                  2
of the person at the hearing.” The OAH also attached a standing memorandum order which
provided, in pertinent part:

       By publication of this Memorandum Order that a ruling may be made prehearing,
       or at the time of the hearing, that evidence may be admitted without the
       requirements that the declarant is present to testify or that the proposed evidence is
       otherwise admissible under the West Virginia Rules of Evidence, the Parties are
       provided fair warning prior to the hearing that a significant procedural change has
       recently been adopted by the OAH in view of the substantial implication of Dale v.
       Doyle, _______ W. Va. ______, No. 12-1509 (Slip Op. February 11, 2014).
       Consequently, this Memorandum Order is, in part, intended to prevent procedural
       ambush, by providing pretrial warning that the procedural landscape has
       significantly changed – in order to afford the Parties fair opportunity to take
       whatever steps or preparation they deem necessary and prudent to address
       evidentiary submissions that are the subject of this Memorandum Order. Without
       pretrial warning, a party may be unduly ambushed by the procedural change, or –
       at the time of the hearing, - the matter would have to be continued due to a party’s
       lack of knowledge and preparation to meet the procedural change; either case being
       undesirable.

        In a November 21, 2014, memorandum order, the OAH provided that “[c]ompliance with
the following guidelines and procedures shall be required by a party desiring to admit blood draw
and blood analysis affidavits before the Office of Administrative Hearings as evidence in an
administrative hearing, unless waived by the opposing party opponent.” Respondent did not object
to the additional instructions or the order.

         On April 4, 2018, respondent filed a motion to allow telephonic testimony of an expert
witness and his disclosure of fact and expert witnesses. Petitioner filed a notice of intent to present
expert testimony. Ultimately, on May 9, 2018, a hearing examiner for the OAH conducted an
administrative hearing. At the hearing, petitioner asked for an emergency continuance because its
subpoenaed witness, Officer Snuffer, did not appear. The OAH denied petitioner’s motion for an
emergency continuance but admitted the sworn statement of Officer Snuffer, a fact witness to the
DUI offense, over the objection of respondent’s counsel. Respondent and his expert witness, Lance
Platt, testified at the hearing. The OAH entered a final order upholding the DMV’s order of
revocation on April 11, 2019.

        Respondent filed an appeal of the OAH’s order with the Circuit Court of Raleigh County.
Reversing the decision of the OAH, the circuit court concluded that the “Rules of Evidence shall
be applicable in all OAH hearings pursuant to W. Va. Code § 29A-5-2”; that the DMV “failed to
produce any witnesses to authenticate the evidence contained in the DMV’s file”; that the DMV
“failed to produce any witness to provide the proper foundation for the admission of the blood test
results”; and that the DMV “failed to produce any witness to testify as to any factual matters related
to the revocation of [respondent’s] driver’s license.” The circuit court’s order provided that “had
the Hearing Examiner applied the [West Virginia] Rules of Evidence, all of the evidence offered
against him would have been excluded and therefore, there would have been no evidence to sustain
the suspension of the license. The circuit court further noted that

                                                  3
       [t]he WVSCA’s and OAH’s interpretation of West Virginia Code § 29A-5-2(b) is
       clearly wrong. First, although the Supreme Court correctly stated the law which
       defines the mandatory obligations associated with the use of the word shall before
       issuing its ruling, the Court mistakenly applied the use of shall to the admission of
       the evidence and not solely to the offering of the evidence. The use of shall as
       contained in West Virginia Code § 29A-5-2(b) applies to the Legislature’s desire
       to avoid trial by ambush by requiring that an agency make available to an opposing
       party all information for review prior to its admission.

       The circuit court’s order provided that

       [t]he current procedures allow for blatant misuse and abuse without leaving a party
       with an appropriate form of relief. Although it may be the exception rather than the
       rule, the current process allows a dishonest police officer to file paperwork
       containing misstatement of the facts or falsehoods, submit illegally or improperly
       obtained evidence such as blood alcohol sample and all the subsequent results, and
       any other conceivable form of false evidence to the DMV with the knowledge that
       if she or she does not appear at the administrative hearing, all of that evidence will
       be admitted because it cannot be challenged under the current rule and application
       of law. 3

(Footnote added).

        Petitioner filed this appeal challenging the circuit court’s January 17, 2020, order. On
appeal, petitioner raised two assignments of error. First, petitioner alleged that the circuit court
erred when it found that this Court misinterpreted West Virginia Code § 29A-5-2(b) in its earlier
decisions. Next, petitioner claimed that the circuit court erred when it found that the current
administrative procedure left respondent without an appropriate form of relief. We will address
these assignments below.

       In Frazier v. Fouch, No. 19-0350 (W. Va. Nov. 6, 2020), we reiterated the standard of
review to govern this matter.

              “On appeal of an administrative order from a circuit court, this Court is
       bound by the statutory standards contained in W.Va. Code § 29A-5-4(a) and
       reviews questions of law presented de novo; findings of fact by the administrative


       3
          The circuit court also noted that it had reviewed the Kanawha County Circuit Court’s
ruling in Fouch v. Reed, Civil Action No. 18-AA-223, and indicated that it found much of that
“decision persuasive and in agreement with this Court’s position that the prior interpretation of
West Virginia Code § 29A-5-2(b) is clearly wrong and inapplicable based upon the revised
administrative hearing process with the implementation of the OAH hearing process.” Notably,
however, we recently reversed and remanded the Fouch matter to the circuit court with directions.
Frazier v. Fouch, No. 19-0350 (W. Va. Nov. 6, 2020).

                                                 4
       officer are accorded deference unless the reviewing court believes the findings to
       be clearly wrong.” Syl. Pt. 1, Muscatell v. Cline, 196 W. Va. 588, 474 S.E.2d 518
       (1996).

               “In cases where the circuit court has [reversed] the result before the
       administrative agency, this Court reviews the final order of the circuit court and the
       ultimate disposition by it of an administrative law case under an abuse of discretion
       standard and reviews questions of law de novo.” Syl. Pt. 2, Muscatell v. Cline, 196
       W. Va. 588, 474 S.E.2d 518 (1996).

Syl. Pts. 1 and 2, Fouch. Guided by this standard, we review petitioner’s arguments.

        Petitioner initially argues that the circuit court erred when it found that this Court had
misinterpreted West Virginia Code § 29A-5-2(b) in its earlier rulings. Respondent maintains that
the circuit court properly found that this Court “incorrectly expanded the right of the hearing
examiner to consider the admissibility of [petitioner’s file] when it held that said evidence’s
admissibility was mandatory.” Consistent with our ruling in Fouch, we agree with petitioner.

       In syllabus point 3 of Fouch, we held:

               “In an administrative hearing conducted by the Division of Motor Vehicles,
       a statement of an arresting officer, as described in W. Va. Code § 17C-5A-1(b)
       (2004) (Repl. Vol. 2004), that is in the possession of the Division and is offered
       into evidence on behalf of the Division, is admissible pursuant to W. Va. Code §
       29A-5-2(b) (1964) (Repl. Vol. 2002).” Syl. Pt. 3, Crouch v. W. Va. Div. of Motor
       Vehicles, 219 W. Va. 70, 631 S.E.2d 628 (2006).

       In Fouch, we found that the circuit court erred by ruling that the DMV’s file, including the
DUI information sheet, should not have been admitted into evidence and considered by the OAH.
The Fouch Court also addressed earlier memorandum decisions from this Court wherein we
discussed that the admission of the DMV file is mandatory before the OAH. Specifically, the
Fouch decision referenced our 2018 decision where we noted

               [w]e have previously stated that “[w]ithout a doubt, the Legislature enacted
       W. Va. Code § 29A-5-2(b) with the intent that it would operate to place into
       evidence in an administrative hearing [‘a]ll evidence, including papers, records,
       agency staff memoranda and documents in the possession of the agency, of which
       it desires to avail itself.[’]” Crouch, 219 W.Va. [at] 76, 631 S.E.2d [at] 634. As
       evidenced by the use of the word “shall,” admission of the evidence identified in
       the statute is mandatory. Id. The secondary chemical test result was in the DMV’s
       possession, and the DMV sought to avail itself of the result. Accordingly, the result
       of the secondary chemical test should have been admitted into evidence, subject to
       a rebuttable presumption as to its accuracy. Id. at 76, n.12, 631 S.E.2d at 634, n.12
       (“We point out that the fact that a document is deemed admissible under the statute
       does not preclude the contents of the document from being challenged during the
       hearing. Rather, the admission of such a document into evidence merely creates a

                                                 5
       rebuttable presumption as to its accuracy.”).

Fouch, slip op. at 11-12 (quoting Reed v. Lemley, No. 17-0797, 2018 WL 4944553, at *4 (W. Va.
Oct. 12, 2018) (memorandum decision)).

       Consistent with Fouch and the other decisions cited by this Court therein, testimony from
Officer Snuffer was not required for the OAH to consider petitioner’s records. Thus, the OAH
appropriately accepted petitioner’s file and the DUI information sheet into evidence in this matter
without testimony from Officer Snuffer, and the circuit court’s finding to the contrary was
erroneous.

        Petitioner also alleges that the circuit court erred in determining that the current
administrative procedure left respondent without an appropriate form of relief and in implicitly
finding that the absence of the investigating officer should be held against petitioner. In this matter,
petitioner subpoenaed Officer Snuffer, but he did not appear at the hearing. When Officer Snuffer
failed to appear, petitioner moved to continue the hearing, a request that was denied by the OAH.
There is nothing in the record to suggest that respondent subpoenaed Officer Snuffer for the May
9, 2018, evidentiary hearing. As we noted in Fouch, “[t]he clear, unambiguous language of [West
Virginia Code § 17C-5A-2(c)(3)] provides that ‘the party’ seeking to compel a witness to appear
at an OAH hearing has the responsibility to request the subpoena, and the responsibility to petition
the circuit court for enforcement of the subpoena when the witness fails to appear.” Fouch, slip
op. at 15. If respondent had wanted to procure Officer Snuffer’s appearance at the May 9, 2018,
evidentiary hearing, respondent should have subpoenaed him.

       For the foregoing reasons, the circuit court’s January 17, 2020, order is hereby reversed,
and the case is remanded for entry of an order consistent with this decision.


                                                                             Reversed and remanded.

ISSUED: January 20, 2021

CONCURRED IN BY:


Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead

DISQUALIFIED:

Justice John A. Hutchison
Justice William R. Wooton




                                                   6